DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 4/15/2022 has been entered.  Claims 1-20 are pending in the application with claims 1, 7, 8 amended, claims 17-20 withdrawn.  The previous 35 USC 112 rejection of claims 7-10 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kappel et al. (US Patent Application Publication No. 2012/0172850, hereinafter Kappel).

In regard to claim 1, Kappel discloses an attachment device (60, Fig. 1A) for connection with a colonoscope (5) comprising:
a body (62) extending along a longitudinal axis sized to connect with a colonoscope (Figs. 1A,2), the body having a front end defining an entrance opening that is opposite a rear end defining a transverse direction therebetween that is perpendicular to the longitudinal axis ((99), see annotated Fig. 2 below), and the body having a first side (62b) and a second side (62a) defining a lateral direction therebetween that is perpendicular to the longitudinal axis and perpendicular to the transverse direction (see annotated Fig. 2 below); and
a hook (64) coupled to the first side of the body via an offset connection (68) to position the hook laterally from the body (Fig. 2), wherein the hook is adapted to carry a sub-component of the colonoscope used during a medical procedure (Fig. 1A illustrates the hook carrying a tool (30), the limitation “sub-component of the colonoscope” does not have any special meaning, therefore tools or other components used with a colonoscope during a procedure are being considered sub-components, wherein the hook is configured to hold a tool that’s inserted through a working channel of an endoscope).

    PNG
    media_image1.png
    878
    755
    media_image1.png
    Greyscale


In regard to claim 2, Kappel teaches further comprising:
an inner surface of the hook defining a U-shaped channel (Fig. 2).

In regard to claim 3, Kappel teaches further comprising:
a lower concave portion (via bottom portion of the hook) of the inner surface of the hook (Fig. 2);
a hook axis (88), wherein the lower concave portion extends around the hook axis (Fig. 2).

In regard to claim 4, Kappel teaches wherein the hook axis is oriented relative to the longitudinal axis at an angle in a range from about 45 degrees to about 75 degrees (Fig. 2 illustrates the hook axis being adjustable with respect to the longitudinal axis such that the angle (θ) can be within a range of about 45 degrees to about 75 degrees).

In regard to claim 5, Kappel teaches wherein the angle at which the hook axis is oriented relative to the longitudinal axis is about 60 degrees (Fig. 2 illustrates the hook axis being adjustable with respect to the longitudinal axis such that the angle (θ) can be about 60 degrees).

In regard to claim 11, Kappel teaches further comprising:
a first arm and a second arm defining a semi-annular configuration of the body (see annotated Fig. 2 below); and
a third arm and a fourth arm extending longitudinally along an exterior length of the body (see annotated Fig. 2 below); and 
a transverse aperture formed in each of the third arm and the fourth arm adapted to receive a pin therethrough adapted to couple the attachment device to the colonoscope (see annotated Fig. 3B below). 

    PNG
    media_image2.png
    885
    826
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    664
    514
    media_image3.png
    Greyscale

In regard to claim 14, Kappel teaches further comprising:
an integral connection (68) of the hook to the body that offsets the hook off to a first side the attachment device in a cantilevered manner (Fig. 2).

Claims 1, 2, 6 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenburg et al. (US Patent Application Publication No. 2010/0198006, hereinafter Greenburg).

In regard to claim 1, Greenburg discloses an attachment device (Figs. 6-8) for connection with a colonoscope (Fig. 8 illustrates the attachment devices configured for attachment to an endoscope) comprising:
a body (12) extending along a longitudinal axis sized to connect with a colonoscope (Fig. 8), the body having a front end defining an entrance opening that is opposite a rear end defining a transverse direction therebetween that is perpendicular to the longitudinal axis (see annotated Fig. 7 below), and the body having a first side and a second side defining a lateral direction therebetween that is perpendicular to the longitudinal axis and perpendicular to the transverse direction (see annotated Fig. 7 below); and
a hook (18) coupled to the first side of the body via an offset connection to position the hook laterally from the body (see annotated Fig. 7 below), wherein the hook is adapted to carry a sub-component of the colonoscope used during a medical procedure (Par. 66 , the limitation “sub-component of the colonoscope” does not have any special meaning, therefore tools or other components used with a colonoscope during a procedure are being considered sub-components, wherein the hook is configured to hold a tool that’s inserted through a working channel of the endoscope).

    PNG
    media_image4.png
    653
    808
    media_image4.png
    Greyscale


In regard to claim 2, Greenburg teaches further comprising:
an inner surface of the hook defining a U-shaped channel (see annotated Fig. 7 above).

In regard to claim 6, Greenburg teaches further comprising:
at least one detent extending from the inner surface of the hook (see annotated Fig. 6 below)

    PNG
    media_image5.png
    565
    909
    media_image5.png
    Greyscale

In regard to claim 12, Kappel teaches further comprising a first arm on the body that arm includes: a top wall that extends forwardly to a corner; and a surface extending longitudinally from the corner that is concavely curved near a lower end thereof to position a terminal end wall forwardly from the surface (see annotated Fig. 7 below).

    PNG
    media_image6.png
    726
    853
    media_image6.png
    Greyscale

In regard to claim 13, Greenburg teaches further comprising a second arm on the body that arm includes: an S-shaped wall that is longitudinally elongated from an upper end to a lower end that terminates at a terminal wall of the second arm, and the lower end is disposed forward from the upper end (see annotated Fig. 6 below).

    PNG
    media_image7.png
    590
    861
    media_image7.png
    Greyscale

In regard to claim 14, Greenburg teaches further comprising:
an integral connection of the hook to the body that offsets the hook off to a first side the attachment device in a cantilevered manner (Fig. 6).

In regard to claim 15, Greenburg teaches further comprising:
a forward end of the hook position rearward from a forward end of the body.

    PNG
    media_image8.png
    590
    861
    media_image8.png
    Greyscale

In regard to claim 16, Greenburg teaches further comprising:
an upper end of the hook positioned below an upper end of the body; and a lower end of the hook positioned above a lower end of the body (see annotated Fig. 6 below).

    PNG
    media_image9.png
    590
    861
    media_image9.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kappel et al. (US Patent Application Publication No. 2012/0172850, hereinafter Kappel) in view of Secrest et al. (US Patent Application Publication No. 2009/0247827, hereinafter Secrest).

In regard to claim 7, Kappel is silent with respect to further comprising: a plurality of detents aligned in a row along a length of the inner surface of the hook adapted to retain the sub-component of the colonoscope near the inner surface of the hook.
Secrest teaches an analogous gripping device for a medical instrument.  The gripping device comprises a body having an inner surface (140), an outer surface (120), a proximal end (124) and distal end (122).  The inner surface of the body is provided with a lining (142) formed of two mesh runners having a mesh pattern of raised portions as shown in Fig. 4, Par. 47.  The body is configured to wrap around insertion portion of the medical instrument and the raised portions of the lining (142) are configured to contact the insertion portion of the medical instrument to facilitate gripping the insertion portion.  Further, the hardness of the mesh raised portions affect the ability of the device to grip the insertion portion, such that a hard raised portion would provide better grip to the insertion portion than a soft raised portion (Par. 47).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the inner surface of the hook of Kappel with the lining (142) of Secrest thereby providing increased gripping force between the hook and the insertion portion of the medical instrument (Par. 47).

In regard to claim 8, Kappel and Secrest teach wherein the row is one of at least two rows of detents aligned along the length of the inner surface of the hook adapted to bias the sub-component of the colonoscope towards the lower concave portion of the inner surface of the hook (as shown in Figs. 2 and 4a and Kappel, the medical instrument is biased towards the lower concave portion of the inner surface and would the lining (142) of Secrest would aid in maintaining the frictional engagement between the insertion portion of the medical instrument and the lower concave portion).

In regard to claim 9, Secrest teaches wherein at least one detent in one of the at least two rows is elongated relative to the longitudinal axis (each of the detents formed within the mesh liners (142) can be considered elongated relative to the longitudinal axis since each detent extends in both the longitudinal and circumferential directions, the examiner suggests providing further clarifying language as to the amount of elongation relative to the longitudinal axis to overcome the rejection of Secrest).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
Applicant argues Greenburg and Kappel fail to teach the hook is adapted to carry a sub-component of the colonoscope used during a medical procedure.
The examiner disagrees since Kappel and Greenburg teach of the hook holding a tool which is inserted through a working channel of an endoscope, wherein the tool is considered a sub-component of the endoscope since the tools are being used with and inserted through the working channel of the endoscope.  The limitation “a sub-component of the colonoscope” is overly broad and does not particularly limit the types of accessories in which the hook can be adapted to held.  For example, it’s the examiner’s stance that any medical instrument or tool being used with an endoscope during a procedure can be considered a sub-component, especially medical instruments or tools that are inserted through a working channel of an endoscope.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	June 29, 2022